Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. There was insufficient basis for the sweeping examination of defendant’s books. The application too was premature since the use of the books and records on the examination before trial that has been directed may suffice plaintiff’s needs. Moreover, granting of the motion at this time circumvents the prior order at Special Term directing that the examination before trial of plaintiff should precede the examination before trial of defendant. Present — Peek, P. J., Glennon, Cohn, Breitel and Botein, JJ.